DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the third outflow portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected for depending upon claim 18 and containing the same indefiniteness issues thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018043898 to Buesing et al. (Buesing) as evidenced by U.S. National Stage Entry, U.S. Patent Application Publication No. 20190246869 to Buesing et al. (Buesing)..
Regarding claims 1-3, 5-7, 15-16, and 20, Buesing teaches a dish washer (Fig. 1, generally) comprising: a main body (Fig. 1, generally); a tub positioned inside the main body (Fig. 1, part 31); a basket configured to be positioned inside the tub and receive an item to be washed (Fig. 1, parts 12a and 12b); a first sprayer (Fig. 2, part 330) and a second sprayer configured to spray water toward the basket (Fig. 2, part 340); a circulating pump configured to circulate the water (Fig. 2, part 51); and an alternating device (Fig. 2, part 20) configured to provide the water from the circulating pump to at least one of the first sprayer or the second sprayer (Fig. 2, parts 330 and 340), wherein the alternating device includes: a housing (Fig. 3, part 211) including a communicating portion communicating with the circulating pump (Fig. 2, part 51) to receive the water, and a distributor (Fig. 4, part 22) rotatably positioned inside the housing and formed in the shape of a cylinder (see Figs. 4-8), and the distributor includes: an inlet portion (Fig. 4, part 130) positioned on one side of the distributor (Fig. 4, part 22) and at a position corresponding to a position of the communicating portion of the housing (see Figs. 7-8), at least one distributing hole formed on an outer circumference of the distributor (Fig. 4, part 22) and configured to provide the water to at least the first sprayer (Fig. 2, part 330) or the second sprayer (Fig. 2, part 340), and a guide positioned on the other side of inside of the distributor and including a curved surface for guiding the water to the at 

Allowable Subject Matter
Claims 4, 8-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Wherein when the above 35 USC 112 rejections and 35 USC 102 rejections are cured, Examiner will include a full statement of reasons for allowance, should a Notice of Allowance issue therewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711